DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s amendment dated 11/03/2021, claims 1, 3, 4, 6, 11, 12, 13, 14, 15, 17, 19 were amended, claim 8 was cancelled, no claims were newly introduced. Accordingly claims 1-7, 9-20 are currently pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James M. Bagarazzi on 11/21/2021.

The application has been amended as follows: 
In the claims:
(previously presented) A sound transducer unit for an in-ear headphone, for generating and/or detecting sound waves in the audible wavelength spectrum and/or in the ultrasonic range, the sound transducer unit comprising: 
a printed wiring board;
a circuit board arranged above the printed wiring board and electrically connected on the printed wiring board and including a MEMS sound transducer and a connector element; 
wherein the MEMS sound transducer is supported by a transducer support;
wherein the MEMS sound transducer is designed as a surface-mount device and  support; and

(Original) The sound transducer unit as in claim 1, wherein the connector element and the contact element are electrically conductively connected to one another with the aid of an integral connection, in particular a soldered connection.
(Previously presented) The sound transducer unit as in claim 1, wherein the MEMS sound transducer comprises a transducer element and a diaphragm unit, which is coupled to the transducer element of the MEMS sound transducer and which is 
(Previously presented) The sound transducer unit as in claim 1, wherein the transducer support comprises a first through-channel.
(Original) The sound transducer unit as in claim 1, wherein the at least one contact element is designed as a contact surface and/or that the at least one contact element is arranged at the transducer support and/or that the transducer support comprises electrical lines for the transducer element.
(Previously presented) The sound transducer unit as in claim 1, wherein:
the transducer support is formed as part of the MEMS sound transducer and includes a first through-channel; and
wherein the circuit board comprises a second through-channel, which is preferably coaxial and/or congruent with the first through-channel.
(Original) The sound transducer unit as in claim 1, wherein the circuit board comprises a component side facing the MEMS sound transducer, onto which the MEMS sound transducer is placed in a contact region, so that the contact element contacts the connector element.
(Cancelled).

 (Original) The sound transducer unit as in claim 1, wherein the sound transducer unit comprises a transducer housing, in which at least the MEMS sound transducer and/or the circuit board are/is arranged.
 (Previously presented) The sound transducer unit as in claim 10, wherein the transducer housing comprises a first coupling region for coupling an ear element to the transducer housing, and/or that the transducer housing comprises a second coupling region for coupling a headphone unit to the transducer housing. 
 (Previously presented) The sound transducer unit as in claim 10, wherein the transducer housing comprises an exit opening for sound waves, and/or that the transducer housing comprises a front volume, which is arranged between the exit opening and the MEMS sound transducer.
 (Previously presented) The sound transducer unit as in claim 10, wherein the transducer housing comprises a dust barrier and/or a moisture barrier, wherein the dust barrier is preferably arranged in the area of the exit opening and/or the moisture barrier is arranged in the area between the front volume and the MEMS sound transducer.
 (Previously presented) The sound transducer unit as in claim 10, further comprising: 
a dust barrier adhered to the transducer housing; and/or a moisture barrier adhered to the transducer housing.
 (Previously presented) The sound transducer unit as in claim 1, further comprising a second MEMS sound transducer, wherein one of the two MEMS sound transducers is operable as a loudspeaker and the other MEMS sound transducer is operable as a microphone.

 (Previously presented) The sound transducer unit as in claim 1, wherein the circuit board comprises a pressure compensation opening, wherein a dam arrangement is arranged around the pressure compensation opening.
(Currently amended) A method for manufacturing a sound transducer unit for an in-ear headphone, for generating and/or detecting sound waves in the audible wavelength spectrum and/or in the ultrasonic range, wherein the sound transducer includes a printed wiring board, a circuit board that includes a connector element and a MEMS sound transducer supported by a transducer support and including a contact element, the method comprising the steps of:
placing [[a]] the MEMS sound transducer having the contact element onto [[a]] the circuit board having the connector element;
electrically connecting the MEMS sound transducer to the connector element of the circuit board via the transducer support; and
wherein the MEMS sound transducer is arranged on the circuit board with the aid of surface-mount technology; and 
electrically connecting the printed wiring board to the circuit board.

 (Previously presented) A sound-generating unit in an in-ear headphone, the sound-generating unit comprising:
a sound transducer unit for generating and/or detecting sound waves in the audible wavelength spectrum and/or in the ultrasonic range, the sound transducer unit including: 
a printed wiring board;
a circuit board arranged above the printed wiring board and electrically connected on the printed wiring board and including a MEMS sound transducer and a connector element; 
wherein the MEMS sound transducer is supported by a transducer support;
is designed as a surface-mount device and includes a contact element electrically conductively connected to the connector element of the circuit board via the transducer support; and
wherein the MEMS sound transducer is arranged on the circuit board and is connected to the circuit board with the aid of surface-mount technology.
 (Original) The sound-generating unit as in claim 19, further comprising:
an ear element; and
a headphone unit; 
wherein the sound transducer unit includes a first coupling region in which the ear element is arranged, and wherein the sound transducer unit includes a second coupling region in which the headphone unit is arranged. 

Allowable Subject Matter
Claims 1-7, 9-20 are allowed over prior art of record
Most relevant prior art of record is Darlington (US 20130343564 A1) hereinafter Darlington.
Regarding claim 1, Darlington teaches A sound transducer unit for an in-ear headphone (“FIG. 5 shows earphone apparatus 40'” in ¶[0097]), for generating and/or detecting sound waves in the audible wavelength spectrum (“a dynamic receiver 41' and microphone 42'” in ¶[0097]) and/or in the ultrasonic range, the sound transducer unit comprising: 
Darlington further teaches a circuit board (“For example, in one embodiment the substantially planar circuit substrate may be a printed circuit board (PCB) assembly.” in ¶[0019]) 
wherein the MEMS sound transducer is supported by a transducer support ;
 Darlington further teaches the device further comprising wherein the MEMS sound transducer is designed as a surface-mount device (“the mechanical connection is provided by flow soldering to pads intentionally placed on substrate 43.” in ¶[0091]), 
Darlington does not specifically disclose the device further comprising a printed wiring board, the circuit board arranged above the printed wiring board and electrically connected on the printed 
wherein the MEMS sound transducer is arranged on the circuit board and is connected to the circuit board with the aid of surface-mount technology.
The following is the reason for allowance of claim 1:
Darlington alone or in combination with any prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a printed wiring board, the circuit board arranged above the printed wiring board and electrically connected on the printed wiring board and including a MEMS sound transducer and a connector element; and including includes a contact element electrically conductively connected to the connector element of the circuit board via the transducer support; and wherein the MEMS sound transducer is arranged on the circuit board and is connected to the circuit board with the aid of surface-mount technology,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-7, 9-17, claims are allowed for their dependency on allowed claim 1.
Regarding claim 18, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1).
Regarding claim 19, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 20, claim is allowed for its dependency on allowed claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654